DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              CITY OF WEST PALM BEACH, FLORIDA,
                           Appellant,

                                   v.

                         MELVIN SIMMONS,
                             Appellee.

                             No. 4D19-2036

                             [July 30, 2020]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward L. Artau, Judge; L.T. Case
No. 50-2015-CA-011966-XXXX-MBAF.

  Zoë Panarites, West Palm Beach, for appellant.

  Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.